DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/13/2022 has been entered. Claims 1-13 and 15-26 remain pending in the application.

Response to Arguments
	Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because the amendments filed have necessitated a new ground of rejection.
	As such, applicant’s arguments are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Renkis (US 20150290808 A1), hereinafter Renkis in view of Heng "Autonomous Obstacle Avoidance and Maneuvering on a Vision-Guided MAV Using On-Board Processing", 2011, IEEE International Conference on Robotics and Automation"), hereinafter Heng.

Regarding claim 1, Renkis teaches a robotic device comprising:
	A propulsion mechanism to move the robotic device (see at least [0053]: “The at least one robot used for surveillance has various core robot features, which include: a drive system (e.g. mobility)”);
	A sensor (see at least [0053]: “The at least one robot used for surveillance has various core robot features, which include: a drive system (e.g. mobility); a sensing system (e.g. video, image, temperature, humidity, air quality, etc.)”);
	And a processing facility comprising a processor and a memory, the processing facility operating in a first mode of operation and storing a set of instructions (see at least [0036]: “…a cloud-computing surveillance system is provided and includes: at least one server computer having a processor and a memory, constructed and configured in network-based communication with a multiplicity of remote input devices having input capture mechanisms”) that, when executed, cause the robotic device to:
	Utilize data from the sensor to determine an occurrence of an event (see at least [0036]: “…inputs captured by the remote input devices transmitted within a secure messaging communicated over the network; wherein the inputs are received, authenticated, and indexed by the at least one server computer and stored in a corresponding database; wherein the inputs are processed and analyzed based upon at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security”);
	And transition the operation of the processing facility to a second mode of operation based, at least in part, on the occurrence (see at least [0036]: “…wherein the inputs are received, authenticated, and indexed by the at least one server computer and stored in a corresponding database; wherein the inputs are processed and analyzed based upon at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security. The at least one profile associated with the surveillance environment, surveillance event, and/or surveillance target may include security level (low, medium, high), alert level, time interval for review for change, authorized remote input device and/or user information, and combinations thereof. The status may be selected from: normal, questionable, alert, urgent, disaster, injury, and any descriptor or indicator of the level and condition of the environment, event, and/or target compared with predetermined conditions”; see fig. 7 and [0096]).
	Renkis does not teach, however Heng teaches wherein the processing facility is located on-board the robot (see at least section A. Related Work within the Introduction which describes the challenges relating to remote processing, specifically loss of functionality in the case of network or communication failure, and how 100% onboard processing as presented by their invention resolves these issues).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renkis to include onboard processing because as stated by Heng: “Hence, the MAV (Micro Air Vehicle) inevitably crashes if the connection to its processing system is interrupted, even for a brief moment. This issue is particularly challenging in typical indoor environments where concrete walls block wireless signals and it is common to experience heavy interference from 2.4 GHz sources common in households such as Wi-Fi networks, ZigBee house installations, DECT phones, and wireless surveillance cameras”. While this invention is directed to a Micro Air Vehicle, the teachings would apply to any remotely controlled robotic device, thereby making it obvious to one of ordinary skill in the art that 100% on-board processing would resolve these common issues, leading to far more reliable autonomous robotic devices.
	
	Regarding claim 2, Renkis teaches the robotic device of claim 1, wherein the memory stores event data, wherein the set of instructions (see at least [0034]: “Each of the mobile robots is coupled with a corresponding computing device. The computing device has its own memory and processor, and at least one customized application program is installed on the computing device”), when executed, cause the robotic device to execute a comparison of the data from the sensor to event data stored in the memory (see at least [0062]: “At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there.”);
Wherein the transition of the operation of the processing facility to the second mode of operation is based, at least in part, on the comparison (see at least [0062]: “If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.”).

	Regarding claim 3, Renkis teaches the robotic device of claim 2, the robotic device further comprising an artificial intelligence processor for determining a pattern associated with a plurality of stored event data stored in the memory wherein the set of instructions, when executed, cause the robotic device to utilize an event pattern identified by the artificial intelligence processor in the comparison of the data from the sensor to the event data stored in the memory (see at least [0062]: Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.));

	Regarding claim 4, Renkis teaches the robotic device of claim 2, wherein the robotic device further comprises:
	A communication facility adapted for communication with a wireless radio frequency identification tag, wherein an action is authorized at least in part by the communication with the wireless radio frequency identification tag (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).
	
Regarding claim 5, Renkis further teaches the robotic device of claim 4, wherein the communication with the wireless radio frequency identification tag comprises a received authorization identifier data, wherein the set of instructions, when executed, cause the robotic device to authenticate the action at least in part based on a comparison of the received authorization identifier data to event data stored in the memory (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

Regarding claim 6, Renkis further teaches the robotic device of claim 5, wherein the second mode of operation is a security mode of operation, the action is a security related action, and the authorization identifier data provides permission to command the robotic device to execute the security related action (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 7, Renkis further teaches the robotic device of claim 1, wherein the set of instructions, when executed, cause the robotic device to execute an action at least in part based on the transition of the operation of the processing facility to the second mode of operation (see at least [0059]: “Before executing different functions for surveillance, the at least one robot is required to be recognized and/or registered by the analytics platform. Thus, each robot has its own identity and specific configuration. The identity information is used for recognizing and/or registering each of the robot(s) and authenticating input content communicated by each of the robot(s) at the cloud server. The robot(s) also provides time and location information which is associated with, linked with, imprinted on, and/or stored on or with the data or inputs captured by the various function modules on the robot(s) and/or the corresponding computing device for each robot. These functions include patrolling, image capturing, video streaming, video recording, audio capture, environmental conditions monitoring, facial recognition, speech recognition, person/object recognition, automated operation, and/or input capture. Environmental conditions monitoring further includes sensing and monitoring of temperature, humidity, illumination, noise level, and combinations thereof. In one embodiment, the robot(s) further include command and control modules for communication of command messages and/or control messages for modifying settings of electronic devices within the predetermined surveillance environment. By way of example and not limitation, the electronic devices are selected from the group consisting of building control systems, thermostats, lighting controls, security system controls, motion sensors, video sensors, audio sensors, environment settings sensors, and combinations thereof”).

	Regarding claim 8, Renkis further teaches the robotic device of claim 7, wherein the action is based on a determination of a directionality parameter as derived from the data from the sensor (see at least [0064]: “The control system can provide heading and speed control, body pose control, navigation, and core robot applications. The drive system carries out the movement controlled by the controller system and assisted by certain sensing functions. Each robot is able to tour or patrol a certain area on its own following a predetermined route or map”).

	Regarding claim 9, Renkis further teaches the robotic device of claim 8, wherein the action is to instruct the propulsion mechanism to move the robotic device in a direction based on the directionality parameter (see at least [0064]: “The control system can provide heading and speed control, body pose control, navigation, and core robot applications. The drive system carries out the movement controlled by the controller system and assisted by certain sensing functions. Each robot is able to tour or patrol a certain area on its own following a predetermined route or map”).

	Regarding claim 10, Renkis further teaches the robotic device of claim 8, the robotic device further comprising an image sensor, wherein the set of instructions, when executed, further cause the robotic device to record at least one image in a direction based on the directionality parameter (see at least [0060]: “The image module captures static images for the surveillance environment. The vision module monitors the field of view of the robot within the surveillance area, including detection of movement or lack of movement within the area. Preferably, the video module records audio coupled with movement or lack or movement, video, and other inputs simultaneously and/or selectively. The robot may further be configured to detect and/or communicate changes of status (change of temperature, noise, and/or air quality, etc.) in the predetermined surveillance environment compared with target settings or profile for the environment. In one embodiment, the robots only communicate with the cloud-based analytics system to indicate changes of status, or only transmit data of changed status, rather than total captured inputs for at least some attributes within the predetermined surveillance environment”).

	Regarding claim 11, Renkis teaches the robotic device of claim 7, wherein the robotic device further comprises:
	A communication facility adapted for communication through a wireless network, and wherein the action is a communication to a computing device through the wireless network (see at least [0055]: “Preferably, the computing device is integrated with the robot and can communicate with the drive system, sensing system, and controller system of the robot internally. The computing device also provides communication capabilities (e.g., secure wireless connectivity and/or cellular communication), for communications between the robot and the analytics platform, and between different robots. In some embodiments, the computing device also provides refined application development tools, such as speech recognition, and person or object recognition capabilities”).

	Regarding claim 12, Renkis further teaches the robotic device of claim 11, wherein the communication comprises an authorization identifier associated with the second mode of operation of the robotic device (see at least [0044]: “The present invention also provides methods including the steps of: providing a cloud-based or virtualized computing system having at least one server computer with a processor and a memory, constructed and configured in network-based communication with a multiplicity of remote input devices and/or mobile robots having input capture mechanisms; receiving by the at least one server computer inputs from the remote input devices transmitted within a secure messaging communicated over the network; authenticating the inputs; indexing the inputs by the at least one server computer; and storing the inputs in a corresponding database; processing and analyzing the inputs by the at least one server computer using at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security. Additional steps may include: providing a priority for the secure messaging; analyzing inputs from more than one remote input device and/or mobile robot in near real time to provide social security surveillance of the surveillance environment, surveillance event, and/or surveillance target; and/or automatically assembling input fragments into an integrated content file, and wherein the original input is stored and associated with the integrated content file. Also, preferably, the authenticating step, when necessary, includes automatic authentication of the input device and/or its user based upon the combination of a device identification, a user identification, a geographic location, and a time associated with the input and the predetermined surveillance environment, surveillance event, and/or surveillance target”).

	Regarding claim 13, Renkis further teaches the robotic device of claim 1, wherein the robotic device further comprises: 
	A communication facility adapted for communication through a wireless network, and the set of instructions, when executed, further cause the robotic device to: 
Communicate the data from the sensor through the wireless network to a remote processing facility;
And receive mode switching instructions from the remote processing facility to transition the operation of the processing facility to the second mode of operation (see at least [0044]: “The present invention also provides methods including the steps of: providing a cloud-based or virtualized computing system having at least one server computer with a processor and a memory, constructed and configured in network-based communication with a multiplicity of remote input devices and/or mobile robots having input capture mechanisms; receiving by the at least one server computer inputs from the remote input devices transmitted within a secure messaging communicated over the network; authenticating the inputs; indexing the inputs by the at least one server computer; and storing the inputs in a corresponding database; processing and analyzing the inputs by the at least one server computer using at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security. Additional steps may include: providing a priority for the secure messaging; analyzing inputs from more than one remote input device and/or mobile robot in near real time to provide social security surveillance of the surveillance environment, surveillance event, and/or surveillance target; and/or automatically assembling input fragments into an integrated content file, and wherein the original input is stored and associated with the integrated content file. Also, preferably, the authenticating step, when necessary, includes automatic authentication of the input device and/or its user based upon the combination of a device identification, a user identification, a geographic location, and a time associated with the input and the predetermined surveillance environment, surveillance event, and/or surveillance target”).

	Regarding claim 15, Renkis teaches a method comprising the steps of:
	Executing a stored service plan with a robotic device operating in a first mode of operation (see at least [0053]: “”);
	The robotic device comprising a sensor (see at least [0053]: “The at least one robot used for surveillance has various core robot features, which include: a drive system (e.g. mobility); a sensing system (e.g. video, image, temperature, humidity, air quality, etc.)”);
Wherein the robotic device navigates through a service area (see at least [0038]: “The present invention systems and methods, the at least one mobile robot used for surveillance is preferably specifically configured for each target or predetermined surveillance environment. In the case of a plurality of robots associated with one or more targets or predetermined surveillance environments, each robot has a designated surveillance sub-area to monitor, and certain monitoring tasks to carry out within the designated surveillance sub-area. The cloud server produces or generates a profile of the target or predetermined surveillance environment; preferably, the profile includes all information relevant for comprehensive coverage, i.e., complete coverage of the target or predetermined surveillance environment, including any designated sub-area(s).”);
Utilizing a propulsion mechanism (see at least [0053]: “The at least one robot used for surveillance has various core robot features, which include: a drive system (e.g. mobility); a sensing system (e.g. video, image, temperature, humidity, air quality, etc.)”);
Determining, an occurrence of an event utilizing data from the sensor (see at least [0036]: “…inputs captured by the remote input devices transmitted within a secure messaging communicated over the network; wherein the inputs are received, authenticated, and indexed by the at least one server computer and stored in a corresponding database; wherein the inputs are processed and analyzed based upon at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security”);
And transitioning the operation of the robotic device to a second mode of operation based, at least in part, on the occurrence And transition the operation of the processing facility to a second mode of operation based, at least in part, on the occurrence (see at least [0036]: “…wherein the inputs are received, authenticated, and indexed by the at least one server computer and stored in a corresponding database; wherein the inputs are processed and analyzed based upon at least one profile for a surveillance environment, a surveillance event, and/or a surveillance target, for providing a near-real-time analysis of the inputs to determine a status of security. The at least one profile associated with the surveillance environment, surveillance event, and/or surveillance target may include security level (low, medium, high), alert level, time interval for review for change, authorized remote input device and/or user information, and combinations thereof. The status may be selected from: normal, questionable, alert, urgent, disaster, injury, and any descriptor or indicator of the level and condition of the environment, event, and/or target compared with predetermined conditions”).
	Renkis does not teach, however Heng teaches wherein the processing facility is located on-board the robot (see at least section A. Related Work within the Introduction which describes the challenges relating to remote processing, specifically loss of functionality in the case of network or communication failure, and how 100% onboard processing as presented by their invention resolves these issues).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renkis to include onboard processing because as stated by Heng: “Hence, the MAV (Micro Air Vehicle) inevitably crashes if the connection to its processing system is interrupted, even for a brief moment. This issue is particularly challenging in typical indoor environments where concrete walls block wireless signals and it is common to experience heavy interference from 2.4 GHz sources common in households such as Wi-Fi networks, ZigBee house installations, DECT phones, and wireless surveillance cameras”. While this invention is directed to a Micro Air Vehicle, the teachings would apply to any remotely controlled robotic device, thereby making it obvious to one of ordinary skill in the art that 100% on-board processing would resolve these common issues, leading to far more reliable autonomous robotic devices.
	
	Regarding claim 16, Renkis teaches the method of claim 15, and further comprising the step of comparing the data from the sensor to stored event data, wherein the transitioning of the operation of the robotic device to the second mode of operation is based, at least in part, on a comparison from the comparing step (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 17, Renkis further teaches the method of claim 16, and further comprising the step of utilizing an event pattern identified by an artificial intelligence processor in the step of comparing the data from the sensor to the stored event data (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 18, Renkis teaches the method of claim 15, and further comprising the step of authorizing an action at least in part in communication with a wireless frequency identification tag (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 19, Renkis teaches the method of claim 18, wherein the communication with the wireless radio frequency identification tag comprises receiving an authorization identifier data and authenticating the action at least in part based on comparing the received authorization identifier data to stored event data (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 20, Renkis further teaches the method of claim 19, wherein the second mode of operation is a security mode of operation, the action is a security related action, and the authorization identifier data provides permission for commanding the robotic device to execute the security related action (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).

	Regarding claim 21, Renkis teaches the method of claim 15, and further comprising the step of executing an action at least in part based on the transitioning of the operation of the robotic device to the second mode of operation (see at least [0059]: “Before executing different functions for surveillance, the at least one robot is required to be recognized and/or registered by the analytics platform. Thus, each robot has its own identity and specific configuration. The identity information is used for recognizing and/or registering each of the robot(s) and authenticating input content communicated by each of the robot(s) at the cloud server. The robot(s) also provides time and location information which is associated with, linked with, imprinted on, and/or stored on or with the data or inputs captured by the various function modules on the robot(s) and/or the corresponding computing device for each robot. These functions include patrolling, image capturing, video streaming, video recording, audio capture, environmental conditions monitoring, facial recognition, speech recognition, person/object recognition, automated operation, and/or input capture. Environmental conditions monitoring further includes sensing and monitoring of temperature, humidity, illumination, noise level, and combinations thereof. In one embodiment, the robot(s) further include command and control modules for communication of command messages and/or control messages for modifying settings of electronic devices within the predetermined surveillance environment. By way of example and not limitation, the electronic devices are selected from the group consisting of building control systems, thermostats, lighting controls, security system controls, motion sensors, video sensors, audio sensors, environment settings sensors, and combinations thereof”).

	Regarding claim 22, Renkis teaches the method of claim 21, wherein the action is based on a determination of a directionality parameter as derived from the data from the sensor (see at least [0064]: “The control system can provide heading and speed control, body pose control, navigation, and core robot applications. The drive system carries out the movement controlled by the controller system and assisted by certain sensing functions. Each robot is able to tour or patrol a certain area on its own following a predetermined route or map”).

	Regarding claim 23, Renkis further teaches the method of claim 22, wherein action is to instruct the propulsion mechanism to move the robotic device in a direction based on the directionality parameter (see at least [0064]: “The control system can provide heading and speed control, body pose control, navigation, and core robot applications. The drive system carries out the movement controlled by the controller system and assisted by certain sensing functions. Each robot is able to tour or patrol a certain area on its own following a predetermined route or map”).

	Regarding claim 24, Renkis teaches the method of claim 22, and further comprising the step of recording at least one image in a direction based on the directionality parameter (see at least [0060]: “The image module captures static images for the surveillance environment. The vision module monitors the field of view of the robot within the surveillance area, including detection of movement or lack of movement within the area. Preferably, the video module records audio coupled with movement or lack or movement, video, and other inputs simultaneously and/or selectively. The robot may further be configured to detect and/or communicate changes of status (change of temperature, noise, and/or air quality, etc.) in the predetermined surveillance environment compared with target settings or profile for the environment. In one embodiment, the robots only communicate with the cloud-based analytics system to indicate changes of status, or only transmit data of changed status, rather than total captured inputs for at least some attributes within the predetermined surveillance environment”).

	Regarding claim 25, Renkis teaches the method of claim 21, wherein the action is a communication to a computing device through a network (see at least [0055]: “Preferably, the computing device is integrated with the robot and can communicate with the drive system, sensing system, and controller system of the robot internally. The computing device also provides communication capabilities (e.g., secure wireless connectivity and/or cellular communication), for communications between the robot and the analytics platform, and between different robots. In some embodiments, the computing device also provides refined application development tools, such as speech recognition, and person or object recognition capabilities”).

	Regarding claim 26, Renkis teaches the method of claim 25, wherein the communication comprises an authorization identifier associated with the second mode of operation of the robotic device (see at least [0062]: “Each robot also has various intelligence modules, including facial recognition module, ID recognition module, object recognition, speech module and etc. Facial recognition module enables the robot to recognize authorized individuals associated with the surveillance environment. Also the robot is RFID or NFC enabled to recognize valid ID cards. At the same time, the robot is able to initiate or respond to speeches thus interact with human beings. In one embodiment, a robot patrols within a certain environment, when there is an individual within the robot's field of view, the robot has the ability to recognize if he/she is authorized to be there. If he/she is suspicious, the robot initiates conversation and asks the person to show his ID information. When the robot cannot determine the authorization of the person, it has the ability to send an immediate signal to the platform and remote authorized users can get the signal immediately via user interface and take actions (e.g. give permit/warning to the individual, etc.)”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664